THE THIRTEENTH COURT OF APPEALS

                                     13-20-00302-CV


                     In re Estate of Roosevelt Green, Sr., Deceased


                                  On Appeal from the
                        County Court of Matagorda County, Texas
                           Trial Court Cause No. PR18-0026


                                      JUDGMENT

       The Court’s judgment issued on December 2, 2021, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

February 3, 2022